                              IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF ALABAMA

Darrin Williams                                                                      Case No. 18-02672-HAC-13
Zandra Valandra Williams

     ORDER GRANTING MOTION TO MODIFY CONFIRMED PLAN AND APPROVING
                            MODIFIED PLAN

    This matter is before the court on the Debtors' motion to modify pursuant to 11 U.S. C. § 1329. This
court has jurisdiction to hear this matter pursuant to 28 U.S. C. § 1334(b) and § 157(a) and (b)(2)(A) and
(L). Venue is appropriate as contemplated by 28 U.S. C. § 1408. Appropriate notice was given.

     The following is a summary of final plan terms pursuant to the proposed modification and as calculated
by the chapter 13 trustee. Except as modified below, the provisions of the plan as originally filed using this
district's model plan form remain in effect and are incorporated herein.

1.   PAYMENT AND LENGTH OF PLAN
     The term of the plan is 60 months. The confirmed plan as modified requires payments to the trustee as
     follows for the remaining term of the plan:

         $384.00      per month

2.   SECURED PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS AND PAYMENTS TO LESSORS

     CREDIT OR                       ECF #     ST AT US                         COLLAT ERAL                          MONT HLY
                                                                                DESCRIPT ION                           PYMT .
     Ally Financial                   3                                         2010 Chevy Impala                      $58.00
     Freedom Road Financial           5                                         2016 Autocat 4 wheeler                  $10.00
     Farmers Furniture-Monroeville    4        Not Filed                        Couch & Chair                            $5.00


3.   SECURED POST-CONFIRMATION ALTERNATE MONTHLY PAYMENTS
     CREDIT OR                       ECF #     ST AT US                         COLLAT ERAL DESCRIPT ION      MONT HLY PYMT .
     Ally Financial                    3                                        2010 Chevy Impala                       $58.00
     Freedom Road Financial            5                                        2016 Autocat 4 wheeler                  $10.00
     Farmers Furniture-Monroeville     4       Not Filed                        Couch & Chair                            $5.00


4.   ATTORNEY'S FEES FOR DEBTORS' BANKRUPTCY COUNSEL

     DEBTORS' COUNSEL                                      FEE TO BE PAID THROUGH THE PLAN
     Kevin M. Ryan                                         $4,000


5.   SECURED BY COLLATERAL
                                                                SECURED         COLLAT ERAL              INT EREST   MONT HLY
     CREDIT OR                       ECF # ST AT US              CLAIM          DESCRIPT ION               RAT E     PAYMENT

     Ally Financial                        3                        $5,800.00   2010 Chevy Impala          6.75 %       $134.00
     Freedom Road Financial                5                        $3,500.00   2016 Autocat 4 wheeler     5.00 %        $91.79
     Farmers Furniture-Monroeville         4   Not Filed             $250.00    Couch & Chair              0.00 %         $5.68




Case 18-02672            Doc 78           Filed 11/21/19             Entered 11/21/19 12:25:20                Desc      Page 1
                                                                    of 3
     PRO RATA CREDITO RS


     CREDIT OR                    ECF#    ST AT US           SECURED VALUE          COLLAT ERAL DESCRIPT ION



6.   PREPETITION DOMESTIC SUPPORT OBLIGATIONS (POST-PETITION DSO TO BE PAID DIRECT).
     ALTERNATE MONTHLY PAYMENT WILL BE PAID UNTIL DEBTOR ATTORNEY FEES ARE PAID, THEN
     PREFERENCE AMOUNT
                                                                                        ALT ERNAT
                                                         T OT AL                                E       PREFERENCE
     CREDIT OR                    ECF # ST AT US         CLAIM       CLAIMANT
                                                                                        MONT HLY          PAYMENT
                                                                                         PAYMENT



7.   CLAIMS TO BE PAID DIRECTLY TO CREDITORS WITH ARREARAGES TO BE PAID THROUGH THE
     TRUSTEE

     CLAIMS PAID DIRECT

     CREDIT OR                    ECF # ST AT US                     COLLAT ERAL                     DIRECT PMT
                                                                     DESCRIPT ION
                                                                                                             $0.00

     ARREARAGE CLAIMS

     CREDIT OR                    ECF # ST AT US                    COLLAT ERAL DESCRIPT ION             ARREARAGE




8.   PRIORITY CLAIMS (EXCLUDING DOMESTIC SUPPORT OBLIGATIONS)
     CREDIT OR                    ECF     ST AT US                  T YPE OF PRIORIT Y           CLAIM/SCHEDULE
                                  #                                                                     AMOUNT
     Internal Revenue Service       2                               T axes                              $2,672.85


9.   NONPRIORITY UNSECURED CLAIMS

     All allowed nonpriority, unsecured claims to be paid 9.98% of the original claim amount or the amount paid if
     such amount exceeds the modified distribution contemplated herein.

10. SURRENDERED PROPERTY
     CREDIT OR               ECF #        ST AT US                   COLLAT ERAL DESCRIPT ION
     ONEMAIN FINANCIAL, INC. 6            Surrendered                2010 Hyndai Sonata


11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

     CREDIT OR                    ECF #   ST AT US                   COLLAT ERAL DESCRIPT ION        REJECT /ASSUME



12. OTHER PLAN PROVISIONS
    Refer to plan for complete language for sections 12(a) through 12(c).
    (d) Other provisions of the plan not elsewhere described:




Case 18-02672            Doc 78     Filed 11/21/19        Entered 11/21/19 12:25:20               Desc        Page 2
                                                         of 3
   The court finds that the plan as modified satisfies the requirements of 11 U.S. C. § 1325. It is thus
ORDERED that the Debtors' motion to modify is granted, and the modified plan is approved on the terms
summarized above.


Date: 11/21/2019                                                    /s/HENRY A. CALLAWAY
                                                                 U.S. BANKRUPTCY JUDGE

ORDER PREPARED BY:
Chapter 13 Trustee’s Office
Order Granting M otion to M odify Confirmed Plan RPT392




Case 18-02672         Doc 78      Filed 11/21/19      Entered 11/21/19 12:25:20        Desc      Page 3
                                                     of 3
